

115 HR 2185 IH: Iran Sanctions Relief Review Act
U.S. House of Representatives
2017-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2185IN THE HOUSE OF REPRESENTATIVESApril 27, 2017Mr. Pittenger (for himself and Mr. Zeldin) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo require the President to transmit to Congress determinations and certifications of whether
			 foreign financial institutions listed in Attachment 3 or Attachment 4 to
			 Annex II of the Joint Comprehensive Plan of Action have facilitated
			 transactions or provided services for foreign terrorist organizations,
			 sanctioned foreign persons, or Iran’s Revolutionary Guard Corps or any of
			 its officials, agents, or affiliates, and for other purposes.
	
 1.Short titleThis Act may be cited as the Iran Sanctions Relief Review Act. 2.Determination and certification of whether certain foreign financial institutions have facilitated transactions or provided services for covered persons (a)In generalNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter for a period not to exceed 5 years, the President shall—
 (1)with respect to each foreign financial institution, including an Iranian financial institution, listed in Attachment 3 or Attachment 4 to Annex II of the Joint Comprehensive Plan of Action, determine whether the institution has, on or after January 30, 2016, knowingly facilitated a significant transaction or transactions or provided significant financial services for any person described in section 4; and
 (2)transmit to the appropriate congressional committees a certification of each determination with respect to a foreign financial institution, including an Iranian financial institution, made under paragraph (1).
 (b)FormA certification described in subsection (a)(2) shall be submitted in unclassified form, but may contain a classified annex.
 (c)Determination of significant transaction or transactions and significant financial servicesFor purposes of this section, a transaction or transactions shall be determined to be significant and financial services shall be determined to be significant in accordance with section 561.404 of title 31, Code of Federal Regulations.
			3.Determination and certification of whether certain foreign persons have supported covered persons
 (a)In generalNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter for a period not to exceed 5 years, the President shall—
 (1)with respect to each foreign person listed in Attachment 3 or Attachment 4 to Annex II of the Joint Comprehensive Plan of Action, determine whether the foreign person has, on or after January 30, 2016, knowingly, directly or indirectly, materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services in support of any person described in section 4; and
 (2)transmit to the appropriate congressional committees a certification of each determination with respect to a foreign person made under paragraph (1).
 (b)FormA determination described in subsection (a)(2) shall be submitted in unclassified form, but may contain a classified annex.
 4.Covered personsA person described in this section is— (1)an organization that is designated by the Secretary of State as a foreign terrorist organization pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189);
 (2)a foreign person the property or interests in property of which are blocked pursuant to— (A)Executive Order 13224 (September 23, 2001; relating to blocking property and prohibiting transactions with persons who commit, threaten to commit, or support terrorism);
 (B)Executive Order 13382 (June 28, 2005; relating to blocking property of weapons of mass destruction proliferators and their supporters);
 (C)Executive Order 13094 (July 28, 1998; relating to proliferation of weapons of mass destruction); (D)Executive Order 12938 (November 16, 1994; relating to proliferation of weapons of mass destruction);
 (E)Executive Order 13338 (50 U.S.C. 1701 note; relating to blocking property of certain persons and prohibiting the export of certain goods to Syria);
 (F)Executive Order 13399 (50 U.S.C. 1701 note; relating to blocking property of additional persons in connection with the national emergency with respect to Syria);
 (G)Executive Order 13460 (50 U.S.C. 1701 note; relating to blocking property of additional persons in connection with the national emergency with respect to Syria);
 (H)Executive Order 13572 (50 U.S.C. 1701 note; relating to blocking property of certain persons with respect to human rights abuses in Syria);
 (I)Executive Order 13573 (50 U.S.C. 1701 note; relating to blocking property of senior officials of the Government of Syria);
 (J)Executive Order 13582 (50 U.S.C. 1701 note; relating to blocking property of the Government of Syria and prohibiting certain transactions with respect to Syria);
 (K)Executive Order 13608 Prohibiting Certain Transactions With and Suspending Entry Into the United States of Foreign Sanctions Evaders With Respect to Iran and Syria;
 (L)Executive Order 13606 Blocking the Property and Suspending Entry Into the United States of Certain Persons With Respect to Grave Human Rights Abuses by the Governments of Iran and Syria via Information Technology;
 (M)Executive Order 13553 Blocking Property of Certain Persons With Respect to Serious Human Rights Abuses By The Government of Iran and Taking Certain Other Actions; or
 (N)any other Iranian person the property or interests in property of which are blocked pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.); or
				(3)
 (A)Iran’s Revolutionary Guard Corps or any of its officials, agents, or affiliates; or (B)a person acting on behalf of or at the direction of, or owned or controlled by, a person described in subparagraph (A).
 5.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees has the meaning given the term in section 14 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note).
 (2)Foreign financial institutionThe term foreign financial institution has the meaning given such term in section 1010.605 of title 31, Code of Federal Regulations. (3)Foreign personThe term foreign person—
 (A)means— (i)a natural person who is not a United States person;
 (ii)a corporation, partnership, or other nongovernmental entity which is not a United States person; or (iii)any representative, agent or instrumentality of, or an individual working on behalf of a foreign government; but
 (B)does not include a foreign financial institution, including an Iranian financial institution, described in section 2(b).
 (4)Foreign terrorist organizationThe term foreign terrorist organization means any organization designated by the Secretary of State as a foreign terrorist organization in accordance with section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)).
 (5)Iranian financial institutionThe term Iranian financial institution has the meaning given the term in section 104A(d)(3) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513b(d)(3)).
 (6)Joint comprehensive plan of actionThe term Joint Comprehensive Plan of Action means the Joint Comprehensive Plan of Action, agreed to at Vienna July 14, 2015, by Iran and by the People’s Republic of China, France, Germany, the Russian Federation, the United Kingdom and the United States, with the High Representative of the European Union for Foreign Affairs and Security Policy, and all implementing materials and agreements related to the Joint Comprehensive Plan of Action, and transmitted by the President to Congress on July 19, 2015, pursuant to section 135(a) of the Atomic Energy Act of 1954, as amended by the Iran Nuclear Agreement Review Act of 2015 (Public Law 114–17; 129 Stat. 201).
 (7)PersonThe term person has the meaning given the term in section 14 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note).
 (8)United States personThe term United States person has the meaning given the term in section 14 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note).
			